AO 245B (Rev. 05)'£5/'2018) Judgment in a Criminal Petty Case (Modified) l Fg L E ne 1 of l

UNITED sTATES DISTRICT CoU T fm 9'?@19`1 j
soUTHERN DISTRICT oF CALIFORNIA cLERK_ us msra}cr,coum

   
   

 
  

§$uTHEsN msrs¢c:r F cALlFoRN;A
United States of America JUDGMENT I MI'N SE`_.f-;‘_~EPUTY
V_ (For Offenses Committed On or After Novem , 1 87)

Yordy Noe CentenO_Melchor Case Number: 3:19-mj-20062-MSB

Grant L. Eddy

Deferrdcmi 's Attomey

REGISTRATION NO. 82132298

THE DEFENDANT:
pleaded guilty to count(s) l of Complaint

l:l Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Numbergs)
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) l

i:| The defendant has been found not guilty on count(s)
fl Count(s) _ dismissed on the motion of the United States.

 

 

- IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment; $10 WAIVED Fine: WAIVED
fX| Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant Shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are hilly paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant‘s economic circumstances

Wednesday, January 9, 2019
Date of Imposition of Sentence

<§a@

HONORABLE LINDA LOPEZ
UNITED STATES MAGISTRATE JUDGE

3:19-rnj-20062-MSB

 

